Citation Nr: 1726657	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is now with the Huntington, West Virginia RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a back disability was last denied in a July 2005 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim and to remand the claim on the merits, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016) 

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for a back disability.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's original claim seeking compensation for a back disability was denied in a July 2005 rating decision because at the time of the Veteran's claim there was no medical nexus between the Veteran's current back disability and military service.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in July 2011.  In December 2011, the RO denied reopening the claim, on the basis of new and material evidence, as it found that additional medical treatment records were not material to the etiology of the Veteran's current back disability.  That decision is now on appeal to the Board.

Evidence added to the record since the July 2005 rating decision includes, in pertinent part, a VA examination.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability, and the claim is reopened.





ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a back disability is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that he injured his back in a no-contact accident while playing football on active duty on November 25, 1962.  On the same day, the Veteran stated that he was involved in a motor vehicle accident two years prior (before service) that resulted in complaints of back pain and hematuria.  The Veteran stated that he had occasional back pain following the motor vehicle accident but never saw a physician.  

As a result of the Veteran's football accident, he was hospitalized for approximately 33 days.  Although the one page discharge summary dated in December 1962 is of record, it does not appear from the record that these hospital records have been requested.  In addition, it appears that the Veteran may have been admitted again on January 1, 1963.  Therefore, on remand, the RO must contact the appropriate repositories to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the National Personnel Records Center (NPRC), and any other appropriate records repository, all outstanding hospital records from the Army hospital at Fort Carson in Colorado for the period of November 1962 to January 1963.  The request should specify that a search should be conducted for any records stored separately from the remainder of the Veteran's service records.  All efforts to obtain these records must be documented in the claims file and attempts to obtain these records must be continued to be made until the records are received or until it is determined that the records do not exist or that further attempt to obtain them would be futile.

2. Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


